                                                    UNITED STATES BANKRUPTCY COURT
                                                      EASTERN DISTRICT OF MICHIGAN


IN RE:                                                                             CASE NO. 15-57526
KEITH ANDREW LANGELL                                                               CHAPTER 13
        S.S.# XXX-XX-3189                                                          JUDGE SHEFFERLY
               Debtor
REBECCA ANN LANGELL
       S.S.# XXX-XX-1458                                                                                   PLAN SUMMARY
             Joint-Debtor
                                                                                                    For informational purposes only.

                     Debtor(s)                                                           ACP: 36 Months
__________________________________/                                                      Minimum Plan Length: 36 Months
                                                                                         Plan payment: $200.00 per bi-weekly
                                                                                         Minimum dividend to Class 9 Creditors            $0.00
                                                                                         Percentage of Tax Refunds committed              100%

                                                                CHAPTER 13 PLAN

            [XXX ] Original       OR       [ ] Pre-Confirmation Modification # _____        [ ] Post-Confirmation Modification #_____

                                               NOTICE TO CREDITORS:
      YOUR RIGHTS MAY BE AFFECTED. THIS PLAN MAY BE CONFIRMED AND BECOME BINDING WITHOUT FURTHER NOTICE OR
                                HEARING UNLESS A TIMELY WRITTEN OBJECTION IS FILED.
                        READ THIS DOCUMENT CAREFULLY AND SEEK THE ADVICE OF AN ATTORNEY.

I.         STANDARD MODEL PLAN; INCORPORATION OF ADDITIONAL TERMS, CONDITIONS AND PROVISIONS; ALTERATIONS
           NOTED:

           A.         THIS PLAN IS SUBJECT TO AND INCORPORATES BY REFERENCE THE ADDITIONAL TERMS, CONDITIONS AND
                      PROVISIONS WHICH MAY BE FOUND AT WWW.13EDM.COM or WWW.MIEB.USCOURTS.GOV.

                      INTERESTED PARTIES MAY ALSO OBTAIN A WRITTEN COPY OF THE ADDITIONAL TERMS, CONDITIONS AND
                      PROVISIONS APPLICABLE TO CHAPTER 13 PLANS FROM THE CHAPTER 13 TRUSTEE UPON WRITTEN REQUEST.

           B.         This Plan conforms in all respects to the Standing Chapter 13 Trustees’ Model Plan, which is referenced in Administrative
                      Order 12-05 issued by the U.S. Bankruptcy Court for the Eastern District of Michigan. Those sections of this Plan that vary
                      from the Model Plan are listed in this paragraph (any alterations not stated in this section are void): II(B), II(C); III(E);
                       V(A); V(C); V(D); V(F) LEVEL 2; V(H); V(S), V(U); V(X), V(Y), Attachment 2

II.        APPLICABLE COMMITMENT PERIOD; PLAN PAYMENTS; PLAN LENGTH; EFFECTIVE DATE AND ELIGIBILITY FOR
           DISCHARGE:

           A. □ Debtor’s Current Monthly Income exceeds the applicable State median income. Debtor’s Applicable Commitment Period is 60
              months. Debtor’s Plan Length shall be 60 months from the date of entry of the Order Confirming Plan.

                ; Debtor’s Current Monthly Income is less than or equal to the applicable State median income. Debtor’s Applicable
                Commitment Period is 36 months. Debtor’s Plan Length shall be 36 months from the date of entry of the Order Confirming Plan.
                This is a minimum Plan length. If the Plan has not been completed in the minimum Plan length, the Plan length shall be
                extended as necessary for completion of the requirements of the Plan; provided that in no event will the Plan term continue
                beyond 60 months from the date of entry of the Order Confirming Plan. See Paragraph J of the Additional Terms, Conditions and
                Provisions for additional information regarding Completion of Plan.

                If neither or both of the above boxes is checked, then the Applicable Commitment Period and the Plan Length shall be 60 months
                from the date of entry of the Order Confirming Plan.

           B.   Debtor’s plan payment amount is $200.00 per bi-weekly.


Chapter 13 Model Plan – version 3.0
         15-57526-pjs                 Doc 13    Filed 12/14/15          Entered 12/14/15 17:43:41                  Page 1 of 15
                                                                         1
           C. Future Tax Refunds. See Paragraph A of the Additional Terms, Conditions and Provisions for additional information regarding Tax
              Refunds and Tax Returns.

                      FOR CASES ASSIGNED TO BAY CITY DIVISION: Check only one box. If none are checked or more than one box is
                      checked, paragraph 2 shall apply:

                      1.   □ Debtor’s Plan proposes a 100% dividend to unsecured creditors. Therefore, Debtor is not required to remit any future
                           tax refunds.

                      2.   □ Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and Debtor’s Schedule I does not include a
                           pro-ration for anticipated tax refunds. Debtor will remit 50% of all Federal and State Tax Refunds that Debtor receives
                           or is entitled to receive after commencement of the case.

                      3.   □ Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and Debtor’s Schedule I includes a pro-
                           ration for anticipated Federal Tax Refunds. Debtor will remit 100% of all Federal and State Tax Refunds that Debtor
                           receives or is entitled to receive after commencement of the case to the extent the refund exceeds the sum of twelve
                           times the amount of the Federal and State Tax Refund pro-ration shown in Schedule I.


                      FOR CASES ASSIGNED TO DETROIT DIVISION: Check only one box. If none are checked or more than one box is
                      checked, paragraph 2 shall apply:

                      1.   □ Debtor’s Plan proposes a 100% dividend to unsecured creditors. Therefore, Debtor is not required to remit any future
                           tax refunds.

                      2.   ; Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and Debtor’s Schedule I does not include
                           a pro-ration for anticipated tax refunds. Debtor will remit 100% of all Federal Tax Refunds that Debtor receives or is
                           entitled to receive after commencement of the case.

                      3.   □ Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and Debtor’s Schedule I includes a pro-
                           ration for anticipated Federal Tax Refunds. Debtor will remit 100% of all Federal Tax Refunds that Debtor receives or is
                           entitled to receive after commencement of the case to the extent the refund exceeds the sum of twelve times the
                           amount of the Federal Tax Refund pro-ration shown in Schedule I.

                      4.   □ Debtor(s) offer 0% Tax Refunds during the pendancy of the Chapter 13 Plan.

                      FOR CASES ASSIGNED TO FLINT DIVISION: Check only one box. If none are checked or more than one box is checked,
                      paragraph 2 shall apply:

                      1.   □ Debtor’s Plan proposes a 100% dividend to unsecured creditors. Therefore, Debtor is not required to remit any future
                           tax refunds.

                      2.   □ Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and Debtor’s Schedule I does not include a
                           pro-ration for anticipated tax refunds. Debtor will remit 100% of all Federal Tax Refunds that Debtor receives or is
                           entitled to receive after commencement of the case.

                      3.   □ Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and Debtor’s Schedule I includes a pro-
                           ration for anticipated Federal Tax Refunds. Debtor is not required to remit Federal Tax Refunds in excess of the
                           amount of the proration shown on Schedule I.

           D. □ if the box to the immediate left is "checked", the debtor acknowledges that debtor is not eligible for a discharge pursuant to 11
              USC §1328.

                □ if the box to the immediate left is "checked", the joint debtor acknowledges that joint debtor is not eligible for a discharge
                pursuant to 11 USC §1328.




Chapter 13 Model Plan – version 3.0
         15-57526-pjs                 Doc 13    Filed 12/14/15          Entered 12/14/15 17:43:41                  Page 2 of 15
                                                                         2
           E.   □ if the box to the immediate left is "checked", the debtor or joint debtor is self-employed AND incurs trade credit in the production
                of income from such employment. Debtor shall comply with the requirements of Title 11, United States Code, and all applicable
                Local Bankruptcy Rules regarding operation of the business and duties imposed upon the debtor.

III.       DESIGNATION AND TREATMENT OF CLASSES OF CLAIMS: See Paragraph F of the Additional Terms, Conditions and Provisions
           for additional information regarding the order in which claims are to be paid.

           A. CLASS ONE – TRUSTEE FEES as determined by statute.

           B. CLASS TWO – ADMINISTRATIVE CLAIMS, INCLUDING ATTORNEYS FEES AND COSTS:

                      1. PRE-CONFIRMATION ATTORNEY FEES: At confirmation of the Plan, Counsel shall elect to either:
                          a. In lieu of filing a separate fee application pursuant to 11 USC §327 and §330, accept the sum of $             for
                             services rendered plus $_____ for costs advanced by Counsel, for total Attorney Fees and Costs of $______
                             through the Effective Date of the Plan. The total Attorney Fees and Costs less the sum of paid to Counsel prior to
                             the commencement of this case as reflected in the Rule 2016(b) Statement leaving a net balance due of
                             $________, will be paid as an Administrative Expense Claim; or
                          b. Request an award of compensation for services rendered and recovery of costs advanced by filing a separate
                             Application for Compensation for services rendered up through the date of entry of the Order Confirming Plan
                             pursuant to 11 USC §327 and §330. If Counsel elects to file a fee application pursuant to this sub-paragraph, the
                             Trustee shall escrow $3,600.00 for this purpose. See Paragraph B of the Additional Terms, Conditions and
                             Provisions for additional information.

                      2.     POST-CONFIRMATION ATTORNEY FEES: See Paragraph D of the Additional Terms, Conditions and Provisions for
                             additional information.

                      3.     RETENTION OF OTHER PROFESSIONALS FOR POST-PETITION SERVICES: Debtor □ has retained or □ intends
                             to retain the services of N/A (name of person to be retained) as N/A (capacity or purpose for retention) to perform
                             professional services post-petition with fees and expenses of the professional to be paid as an Administrative Expense.
                             See Paragraph C of the Additional Terms, Conditions and Provisions for additional information.

                      4.     OTHER ADMINISTRATIVE EXPENSE CLAIMS: Any administrative expense claims approved by Order of Court
                             pursuant to 11 USC §503 shall be paid as a Class Two administrative claim. See Paragraph E of the Additional Terms,
                             Conditions and Provisions for additional information.


           C. CLASS THREE – SECURED CLAIMS TO BE STRIPPED FROM THE COLLATERAL AND TREATED AS UNSECURED CLAIMS
              TO BE PAID BY TRUSTEE. If the Debtor and the Lienholder agree to the lien strip, the Debtor and Lienholder shall file a
              Stipulation in the bankruptcy case and submit a proposed Order accomplishing the lien strip. If the Debtor does not have the
              agreement of the Lienholder, then Debtor shall timely file an Adversary Proceeding as required by the Administrative Orders,
              Guidelines and Procedures promulgated by the Bankruptcy Court for the Eastern District of Michigan. See Paragraph G and
              Paragraph N of the Additional Terms, Conditions and Provisions for additional information.


                           Creditor                                                                 Collateral
N/A




Chapter 13 Model Plan – version 3.0
         15-57526-pjs                 Doc 13     Filed 12/14/15           Entered 12/14/15 17:43:41                  Page 3 of 15
                                                                           3
                D. CLASS FOUR - SECURED CLAIMS ON WHICH THE LAST CONTRACTUAL PAYMENT IS DUE BEYOND THE LENGTH OF
                   THE PLAN. 11 USC §1322(b)(5).

                      1.   Continuing Payments that come due on and after the date of the Order for Relief (See Paragraph P, Paragraph L
                           and Paragraph EE of the Additional Terms, Conditions and Provisions for additional information):

                                                                                                                                     Direct, Via Trustee or
                Creditor                                         Collateral                                 Monthly Payment              Surrendered
N/A



                      2. Pre-Petition Arrearages to be paid by Trustee: Those amounts which were due as of the filing of the Order for
                      Relief:

                                                                                                              Estimated Average        Months to Cure From
                Creditor                                Collateral                  Arrears Amount             Monthly Payment          Confirmation Date
N/A



           E.    CLASS FIVE - SECURED CLAIMS ON WHICH THE LAST PAYMENT WILL BECOME DUE WITHIN THE PLAN DURATION. 11
                 USC §1322(c)(2). (See Paragraph H, Paragraph L and Paragraph O of the Additional Terms, Conditions and Provisions for
                 additional information):

                 1.   Creditors to be paid Equal Monthly Payments, 11 USC §1325(a)(5)(B):


                                                                                     Interest
                                                                                       rate
                                          Indicate if        Total Amount of        (Present                                   Total to be       Direct or
                                         modified or              Claim               Value        Monthly       Market       paid Including        Via
       Creditor/Collateral               surrendered           to be Paid             Rate)        Payment       Value           Interest        Trustee
N/A




                 2.   Creditors not to be paid Equal Monthly Payments, 11 USC §1325(a)(5)(A):


                                                                                   Interest
                                         Indicate if                                 rate                        Estimated      Total to be
                                        "crammed",                                (Present                        Average           paid
                                        modified or        Total Amount of          Value                         Monthly        Including      Direct or
      Creditor/Collateral               surrendered        Claim to be Paid         Rate)       Market Value     Payment          Interest     Via Trustee
Christian Financial Credit
Union/2007 Ford Edge SEL                                                                                                       $10,050.45      Trustee
as is with 89,000+ Miles               Crammed           $9,315.00                5%            $9,315.00        $279.18




Chapter 13 Model Plan – version 3.0
         15-57526-pjs                 Doc 13      Filed 12/14/15              Entered 12/14/15 17:43:41                   Page 4 of 15
                                                                              4
           F.     CLASS SIX – EXECUTORY CONTRACTS AND/OR UNEXPIRED LEASES. 11 USC §§365, 1322(b)(7): – Debtor assumes the
                  executory contracts and unexpired leases listed in subparagraph 1. (See Paragraph K of the Additional Terms, Conditions
                  and Provisions for additional information):

                  1.   Continuing Lease/Contract Payments:

                                                                                                     Monthly       Lease/Contract        Direct or Via
                 Creditor                                       Property                             Payment       expiration date         Trustee
N/A



                  2.   Pre-petition Arrearages on Assumed Executory Contracts and Leases (to be paid by Trustee):

                                                                                                    Estimated Average        Months to Cure From
                Creditor                            Property                   Arrears Amount        Monthly Payment          Confirmation Date
N/A



                  3.   Debtor rejects the executory contracts and unexpired leases listed in this subparagraph 3. Any unexpired lease or
                       executory contract that is neither expressly assumed in Class 6.1 above or expressly rejected below shall be
                       deemed rejected as of the date of confirmation of debtor’s chapter 13 plan to the same extent as if that unexpired
                       lease or executory contract was listed below. (See Paragraph K of the Additional Terms, Conditions and Provisions for
                       additional information):

                 Creditor                                                                 Property
Noel Karrer                                22646 Stephens, St. Clair Shores, MI 48080



           G. CLASS SEVEN – PRIORITY UNSECURED CLAIMS. 11 USC §§507, 1322(a)(2).

                  1.   Domestic Support Obligations: Continuing Payments that come due on and after the date of the Order for Relief:

                                Creditor                                Monthly Payment                          Direct or Via Trustee
 N/A



                  2.   Domestic Support Obligations: Pre-Petition Arrearages due as of the filing of the Order for Relief:

                                                                                          Estimated Average Monthly
                            Creditor                              Arrears Amount                  Payment                     Direct or Via Trustee
N/A



                  3.   All Other Priority Unsecured Claims [11 U.S.C. §1322(a)(2)]

                Creditor                                         Amount                                        Direct or via Trustee
MI Dept. of Treasury – 2014 MI 1040
Tax                                             $616.55                                         Trustee




Chapter 13 Model Plan – version 3.0
         15-57526-pjs                 Doc 13     Filed 12/14/15        Entered 12/14/15 17:43:41                 Page 5 of 15
                                                                           5
           H. CLASS EIGHT – SEPARATELY CLASSIFIED UNSECURED CLAIMS. 11 USC §1322(b)(1): (To be paid by Trustee): (See
                       Paragraph M of the Additional Terms, Conditions and Provisions for additional information):

                                                Interest
           Creditor                   Amount      Rate                                     Reason for Special Treatment

N/A

           I. CLASS NINE - GENERAL UNSECURED CLAIMS (to be paid by Trustee): – See Paragraph N of the Additional Terms, Conditions
                         and Provisions for additional information.

                      ; This Plan shall provide a total sum for distribution to creditors holding Class 9 General Unsecured claims in an amount
                        that is not less than the Amount Available in Chapter 7 shown on Attachment 1, Liquidation Analysis and Statement of
                        Value of Encumbered Property (the “Unsecured Base Amount”). This Plan shall provide either (i) the Unsecured Base;
                        or (ii) will continue for the full Plan Length as indicated in Paragraph II.A of this Plan, which ever yields the greater
                        payment to Class 9 Unsecured Creditors. See Attachment 2, Chapter 13 Model Worksheet, Line 8, for additional
                        information concerning funds estimated to be available for payment to Class 9 Unsecured Creditors.

                      □    This Plan shall provide a dividend to holders of Class 9 General Unsecured Claims equal to 100% of allowed claims.

                      If neither box is checked or if both boxes are checked, then the plan shall pay the Unsecured Base Amount.

IV.        OTHER PROVISIONS:

           A.         □ if the box to the immediate left is "checked", creditors holding claims in Class Seven, Eight and Nine shall receive interest
                      on their allowed claims at the rate of ____% per annum as required by 11 USC §1325(a)(4).

           B. Insert as necessary.




Chapter 13 Model Plan – version 3.0
         15-57526-pjs                 Doc 13    Filed 12/14/15           Entered 12/14/15 17:43:41                  Page 6 of 15
                                                                          6
/s/ William R. Orlow                                                 /s/ Keith Andrew Langell
B.O.C. Law Group, PC                                                 Debtor – KEITH ANDREW LANGELL
William R. Orlow P41634
Attorney for Debtor
24100 Woodward Avenue, Suite B
Street Address
Pleasant Ridge, Michigan 48069                                       /s/ Rebecca Ann Langell
City, State and Zip Code                                             Joint Debtor – REBECCA ANN LANGELL
bocecf@boclaw.com
E-Mail Address
248-584-2100                                                         December 5, 2015
Phone Number                                                         Date




Chapter 13 Model Plan – version 3.0
         15-57526-pjs                 Doc 13   Filed 12/14/15   Entered 12/14/15 17:43:41            Page 7 of 15
                                                                7
                                                                           ATTACHMENT 1
                               LIQUIDATION ANALYSIS AND STATEMENT OF VALUE OF ENCUMBERED PROPERTY:

                                                                                                             DEBTOR'S
                                                     FAIR MARKET                                             SHARE OF                    EXEMPT               NON-EXEMPT
          TYPE OF PROPERTY                              VALUE                        LIENS                    EQUITY                     AMOUNT                 AMOUNT
       PERSONAL RESIDENCE                         N/A                        N/A                        N/A                       N/A                       N/A

    REAL ESTATE OTHER THAN
                                                  N/A                        N/A                        N/A                       N/A                       N/A
      PERSONAL RESIDENCE
      HHG/PERSONAL EFFECTS                       5,550.00                    0.00                       5,550.00                  5,550.00                  0.00

                 JEWELRY                          2,500.00                   0.00                       2,500.00                  2,500.00                  0.00

       CASH/BANK ACCOUNTS                        300.00                      0.00                       300.00                    300.00                    0.00

                 VEHICLES                         9,315.00                   18,000.00                  0.00                      7,350.00                  0.00

              OTHER (401K)                        7,549.04                   0.00                       7,549.04                  7,549.04                  0.00

      OTHER (Security Deposit)                    2,500.00                   0.00                       2,500.00                  2,500.00                  0.00

    OTHER (Term Life Insurance)                   0.00                       0.00                       0.00                      0.00                      0.00



Amount available upon liquidation............................................................................................………………………………….. $                        0.00

Less administrative expenses and costs..................................................................................………………………………….                  $             0.00

Less priority claims...................................................................................................................………………………………….   $           616.55

Amount Available in Chapter 7.................................................................................................………………………………….. $                       0.00




Chapter 13 Model Plan – version 3.0
          15-57526-pjs                Doc 13             Filed 12/14/15               Entered 12/14/15 17:43:41                           Page 8 of 15
                                                                                       8
                                                                     ATTACHMENT 2
                                                      CHAPTER 13 MODEL WORKSHEET
                                                  LOCAL BANKRUPTCY RULE 3015-1(B)(2) E.D.M.

1.         Proposed length of Plan:       36 months

2.         Initial Plan Payment:
           $200.00 per pay period x 36 months =                       $15,600.00   (subtotal)

           Step Payment #1
           $__________ per month x ________ months =                  $_________ (subtotal)

           Step Payment #2
           $__________ per month x ________ months =                  $_________ (subtotal)

3.         Additional Payments: $_______ per _______=                 $________    (subtotal)

4.         Estimated Pre-Confirmation Payments                   = $1,200.00       (subtotal)

5.         Total to be paid into Plan (total of lines 2 through 4)                                    $16,800.00

6.         Estimated Disbursements other than to Class 9 General Unsecured Creditors

     a.    Estimated Trustee Fees                                     $733.00

     b.    Estimated Attorney Fees and costs
           through confirmation of plan                               $3,600.00

     c.    Estimated Attorney Fees and costs
           Post-confirmation through duration of Plan                 $1,800.00

     d.    Estimated Fees of Other Professionals                      $0.00

     e.    Total mortgage and other
           continuing secured debt payments                           $0.00

     f.    Total non-continuing secured
           debt payments (including interest)                         $10,050.45

     g.    Total Priority Claims                                      $616.55

     h.    Total arrearage claims                                     $0.00

7.         Total Disbursements other than to Class 9 General Unsecured Creditors
           (Total of lines 6.a through 6.h)                                                           $16,800.00

8.         Funds estimated to be available for Class 9 General Unsecured Creditors
           (Line 5 minus Line 7)                                                                      $0.00

9.         Estimated dividend to Class 9 General Unsecured Creditors
           in Chapter 7 proceeding (see liquidation analysis on Page 6)                               $0.00

COMMENTS:




Chapter 13 Model Plan – version 3.0
          15-57526-pjs                Doc 13     Filed 12/14/15               Entered 12/14/15 17:43:41   Page 9 of 15
                                                                              9
                                                    V. ADDITONAL TERMS, CONDITIONS AND PROVISIONS

                                                   THE FOLLOWING PROVISIONS ARE APPLICABLE TO ALL
                                                CHAPTER 13 CASES FILED IN THE UNITED STATES BANKRUPTCY
                                                   COURT FOR THE EASTERN DISTRICT OF MICHIGAN FILED
                                                             ON OR AFTER JANUARY 1, 2013




A.         DEBTOR’S OBLIGATION TO REMIT TAX REFUNDS: Debtor shall not alter any withholding deductions/exemptions without Court
           approval. If the Internal Revenue Service or any State taxing authority remits to the Trustee any sum which the Debtor is not required
           to remit pursuant to this Plan, then upon written request of the Debtor and concurrence of the Trustee, the Trustee shall be authorized
           to refund those sums to the Debtor from funds first available without further motion, notice or Order of Court. The Trustee shall not be
           required to recoup or recover funds disbursed to creditors prior to receipt of the Debtor’s written request; unless otherwise directed by
           Order of the Court.


           If Debtor is married and Debtor’s spouse is not a joint-debtor in this case, Debtor’s Tax Refund(s) for any calendar year shall be 50% of
           the aggregate net Tax Refunds received by Debtor and Debtor’s Non-filing spouse, regardless of whether Debtor and spouse file a
           joint tax return or file separate tax returns.


B.         ALLOWANCE AND PAYMENT OF PRE-CONFIRMATION ATTORNEY FEES: If Class 2.1 of the Plan indicates that Counsel intends
           to file a Separate Application for compensation for services rendered up through the date of entry of the Order Confirming Plan
           pursuant to 11 USC §327 and §330, the Trustee shall withhold the amount designated in Class 2.1 from funds remaining after payment
           of claims required to be paid prior to attorney fees pending further Order of Court.


C.         RETENTION AND COMPENSATION OF OTHER PROFESSIONALS FOR POST-PETITION PRE-CONFIRMATION SERVICES: If
           Class 2.3 indicates that Debtor has retained or intends to retain the services of any Professional (as that term is defined in 11 USC
           §327) to perform professional services after the commencement of this case, Debtor may file a timely Application to Employ
           Professional Person stating the identity of the person to be retained and the capacity or purpose for retention, accompanied by a
           Certification of Disinterestedness signed by the Professional and obtain Court permission to retain the Professional. The Professional
           may seek compensation in an amount not to exceed $400.00 by filing a Proof of Claim designated as an Administrative Expense
           without further notice, hearing or Order of Court. If the Professional seeks compensation in excess of $400.00, the Professional shall
           file an Application for Compensation for services rendered pursuant to 11 USC §327.


D.         POST-CONFIRMATION ATTORNEY FEES & COSTS BY SEPARATE APPLICATION: Counsel reserves the right to file Applications
           for compensation for services rendered subsequent to the Confirmation of this Plan.


E.         PAYMENT OF ADMINISTRATIVE EXPENSE CLAIMS: Administrative Expense Claims as defined in 11 USC §503, other than those
           claims provided for in Paragraphs B, C and D of these Additional Terms, Conditions and Provisions, will be deemed allowed and will be
           paid only upon entry of a specific Order of this Court determining the allowance and amount of that claim.


F.         ORDER OF PAYMENT OF CLAIMS: All claims for which this Plan proposes payment through the Trustee shall be paid in the
           following order to the extent that funds are available:
                      Level 1:        Class 1
                      Level 2:        Class 5.1 and 6.1: To the extent of amount relating to equal monthly installments due after confirmation
                                                         Pursuant to Class 5.1 (E.1) and 6.1 (F.1) – See V (H).
                      Level 3:        Class 2.1 and 2.3
                      Level 4:        Class 2.2 and 2.4


Chapter 13 Model Plan – version 3.0
        15-57526-pjs              Doc 13          Filed 12/14/15           Entered 12/14/15 17:43:41                  Page 10 of 15
                                                                             10
                      Level 5:        Classes 4.1
                      Level 6:        Classes 4.2, 5.2 and 6.2
                      Level 7:        Class 7
                      Level 8:        Classes 3, 8 and 9.


           Each level shall be paid as provided in this Plan before any disbursements are made to any subordinate class. If there are not
           sufficient funds to pay all claims within a level, then the claims in that level shall be paid pro rata.


G.         SECURED CLAIMS TO BE STRIPPED FROM THE COLLATERAL AND TREATED AS UNSECURED: Claims for which the creditor
           holds a mortgage or security interest but where the Bankruptcy Court has entered a Final Judgment or Order declaring that upon
           completion of this Plan the secured claim will be “stripped” from the Property. These claims will be paid as a General Unsecured
           Creditor as provided in Class 9 of the Plan.


H.         CLASS 5.1 AND CLASS 6.1 CREDITORS SPECIFIED TO RECEIVE EQUAL MONTHLY PAYMENTS: After Confirmation of the
           Plan, Creditors identified in Class 5.1 or Class 6.1 will receive Equal Monthly Payments to the extent funds are available at the date of
           each disbursement. If more than one creditor is scheduled in Class 5.1 and Class 6.1 and the funds available in any disbursement are
           insufficient to pay the full Equal Monthly Payments to all of the listed creditors, payments shall be made on a pro rata basis determined
           by the ratio of the Equal Monthly Payment specified to each creditor to the total amount of Equal Monthly Payments to all creditors
           scheduled in Class 5.1 and Class 6.1. The amount of the Equal Monthly Payment to any creditor shall be the amount stated in Class
           5.1 or Class 6.1 as may be applicable; provided that if any creditor identified in Class 5.1 or Class 6.1 files a Proof of Claim that
           specifies a monthly payment amount at variance with the Equal Monthly Payment amount set forth in the Plan, the amount of the
           monthly payment specified in the Proof of Claim shall control and shall become the Equal Monthly Payment for that creditor.
           The monthly post-confirmation disbursement to any creditor designated in Class 5.1 or Class 6.1 will not exceed the Equal Monthly
           Payment amount for that creditor for the month in which disbursement is being made plus any previously unpaid Equal Monthly
           Payments accruing before the date of disbursement.
           Class 5.2 Claims shall not receive disbursements of their claim until after confirmation of the Plan.


I.         APPLICATION OF DISBURSEMENTS BY CREDITORS: Creditors shall apply all disbursements under the Plan only in the manner
           consistent with the terms of the Plan and to the account(s) or obligation(s) as designated on the voucher or check provided to the
           Creditor with each disbursement.


J.         COMPLETION OF PLAN: For purposes of 11 USC §1328, the Debtor shall be deemed to have completed all payments under the
           Plan:
                1.    Upon the expiration of the Plan Length as defined in Paragraph II.A of the Plan commencing on the date of entry of the Order
                      Confirming Plan; and
                2.    Debtor has remitted all Plan payments (as defined in Paragraph II.A and II.B of the Plan) coming due after the date of entry
                      of the Order Confirming Plan; and
                3.    Debtor has remitted all Federal Income Tax Refunds as required by Paragraph II.C of the Plan and Paragraph A of these
                      Additional Terms, Conditions and Provisions; and
                4.    Debtor has remitted a sum sufficient to pay all allowed claims as amended and/or supplemented as provided in the Plan.


K.         EXECUTORY CONTRACTS AND/OR UNEXPIRED LEASES:
                1.    Any executory contract or unexpired lease not expressly assumed in Class 6.1 or in the Order Confirming Plan shall be
                      deemed rejected effective as of the Effective Date of this Plan.
                2.    Upon rejection of any Executory Contract or Unexpired Lease, the property and debtor’s interest in the rejected executory
                      contract or unexpired lease will no longer be property of the estate and the stay under 11 USC §362(a) and the co-debtor
                      stay under 11 USC §1301 shall automatically terminate as to such property. Any claims arising from the rejection of an


Chapter 13 Model Plan – version 3.0
        15-57526-pjs              Doc 13            Filed 12/14/15      Entered 12/14/15 17:43:41                  Page 11 of 15
                                                                          11
                      executory contract or unexpired lease shall be treated as a general unsecured claim in Class Nine, subject to further Order of
                      Court.


                3.    For all assumed executory contracts and unexpired leases, confirmation of this Plan shall constitute a finding that this Plan
                      complies with all requirements for assumption of the executory contracts and unexpired leases being assumed, including all
                      requirements set forth in 11 USC §365(b).


                4.    Upon the termination of the Lease (whether as a result of the expiration of the contractual lease term, repossession of the
                      property which is the subject of the Lease, or otherwise), the Lessor shall have the right to file a Supplemental Claim for any
                      damages or charges permitted under or pursuant to the Lease.


                5.    If Class 6.1 provides for the Continuing Lease/Contract Payments to be made by the Trustee, the Supplemental Claim as
                      filed and allowed shall be paid by the Trustee over the remaining term of the Plan.


                6.    If Class 6.1 provides for the Continuing Lease Payments to be made directly by the Debtor to the Lessor, the Supplemental
                      Claim as filed and allowed shall be paid directly by the Debtor to the Creditor over the remaining term of the Plan. If there is a
                      balance outstanding on the Supplemental Claim as of the completion of Debtor’s confirmed Chapter 13 Plan, this balance
                      shall not prevent or preclude the entry of a discharge in this case; instead, this balance shall be deemed non-dischargeable
                      and Debtor shall be responsible for payment of the remaining balance of the Supplemental Claim following the entry of a
                      Discharge.


L.         SECURED CLAIMS – POST-PETITION FEES, COSTS AND CHARGES:
                1.    Any Supplement to Claim that is filed with the Court as to which there is no objection filed or as to which any objection has
                      been overruled, shall be deemed allowed;
                2.    If Class 4.1, 5.1 or 5.2 provides for the Creditor’s Secured Claim to be paid by the Trustee, the Supplement to Claim as filed
                      and allowed shall be paid by the Trustee over the remaining term of the Plan.
                3.    If Class 4.1, 5.1 or 5.2 provides for the Creditor’s Secured Claim to be paid directly by the Debtor to the Creditor, the
                      Supplement to Claim as filed and allowed shall be paid directly by the Debtor to the Creditor before completion of the Plan. If
                      there is a balance outstanding on the Supplement to Claim as of the completion of Debtor’s confirmed Chapter 13 Plan, this
                      balance shall not prevent or preclude the entry of a discharge in this case; instead, any unpaid balance shall be non-
                      dischargeable.


M.         SEPARATELY CLASSIFIED UNSECURED CLAIMS: Claims classified as “Separately Classified Unsecured Claims” are unsecured
           claims that qualify for discriminatory and preferred treatment pursuant to 11 USC §1322(b)(1). The basis for separate classification is
           specified in Paragraph III.H of the Plan. Each Separately Classified Unsecured Claims shall receive payments that total 100% of the
           allowed amount of the claim plus interest if specified in Class Eight of the Plan. See also Paragraph F of the Additional Terms,
           Conditions and Provisions for additional information concerning the timing of payments to be made on these claims.


N.         GENERAL UNSECURED CREDITORS: Unless Class 9 of the Plan provides a dividend to holders of General Unsecured Claims
           equal to 100% of allowed claims, the Plan shall produce a total sum for distribution to General Unsecured Creditors (the “Unsecured
           Base Amount”). The Unsecured Base Amount shall be not less than the aggregate amount which creditors in this class would have
           received had the estate of the debtor been liquidated under Chapter 7 of Title 11, United States Code. See 11 U.S.C. §1325(a)(4).
           Each holder of a duly filed and allowed General Unsecured Claim shall receive the holder’s Pro Rata share of the Unsecured Base
           Amount, based on the Creditor’s Claim as a fraction of the total General Unsecured Claims duly filed and allowed. The Pro Rata
           dividend for each holder of an allowed unsecured claim will be calculated by the Trustee upon review of allowed claims.
           This Plan shall provide either the total Unsecured Base Amount or shall continue for the Plan Length as stated in Paragraph II.A of the
           Plan, whichever will offer the greater dividend to general unsecured creditors.




Chapter 13 Model Plan – version 3.0
        15-57526-pjs              Doc 13        Filed 12/14/15           Entered 12/14/15 17:43:41                    Page 12 of 15
                                                                           12
O.         VESTING, POSSESSION OF ESTATE PROPERTY AND LIEN RETENTION: Upon the Effective Date of the Plan, all property of the
           estate shall vest in the debtor and shall cease to be property of the estate. The debtor shall remain in possession of all property during
           the pendency of this case unless specifically provided herein, and shall not seek to sell, transfer or otherwise dispose of such property
           (except in the ordinary course of debtor’s business) without prior Court approval.


P.         SURRENDER OF COLLATERAL: Those claims that are treated pursuant to 11 USC §1325(a)(5)(C) (surrender of collateral) are so
           designated in this Plan. Upon confirmation, the Automatic Stay and Co-Debtor Stay is lifted as to the collateral and any creditor to
           whom the property is surrendered and the collateral shall no longer constitute property of the estate. No disbursements shall be made
           by the Trustee to any creditor whose claim is secured by the collateral being surrendered unless the holder of such claim files a Proof
           of Claim (or Amended Proof of Claim) after the Effective Date of the Plan setting forth the amount of any deficiency remaining after
           disposition of the collateral. Any allowed deficiency claim shall be paid as a general unsecured claim in Class 9 of the Plan. See
           Federal Rule of Bankruptcy Procedure 3002.1.


Q.         PROHIBITION AGAINST INCURRING POST-PETITION DEBT: While this case is pending, the debtor shall not incur a debt in excess
           of $2,000.00 without first obtaining approval of either this Court or of the Chapter 13 Trustee. If the Chapter 13 Trustee stipulates to
           entry of an Order allowing Debtor to incur post-petition Debt, Debtor shall be permitted to file the stipulation signed by the Trustee and
           to submit an Order to the Court on an ex parte basis without notice to Creditors or other parties in interest.


R.         UNSCHEDULED CLAIMS: If an unscheduled proof of claim is filed, the Trustee is authorized to exercise sole discretion to classify the
           claim into one of the existing classes under this Plan and to schedule the claim for payment within that class, without prejudice to
           debtor’s right to object to the allowance of the claim and/or to modify the plan to provide a different treatment.


S.         PROOFS OF CLAIM FILED AT VARIANCE WITH THE PLAN: In the event that a proof of claim is filed and allowed that is at variance
           with the provisions of this Plan, the following method is to be employed to resolve the conflict:
           1.         Regarding claims for which the Plan does not propose a "cramdown" or modification, the proof of claim shall supersede the
                      Plan as to the claim amount, percentage rate of interest, monthly payments, valuation of collateral and classification of the
                      claim. See also Paragraph G of the Additional Terms, Conditions and Provisions for additional information concerning
                      payments to be made on these claims.
           2.         As to claims for which the Plan proposes a "cramdown" or modification, the proof of claim governs only as to the claim
                      amount and payment under (V)(H), but not valuation or any other contractual term.
           3.         If a proof of claim is filed that is at variance with this Plan or related schedules, the Trustee shall automatically treat that claim
                      as the holder indicated, unless provided otherwise in the confirmed Plan; these Additional Terms, Conditions and Provisions;
                      or by Order of Court. See also Paragraph G of the Additional Terms, Conditions and Provisions for additional information
                      concerning payments to be made on these claims.
           4.         As to claims specified in Class 3 (Secured Claims to be Stripped from the Collateral), the Proof of Claim shall control only as
                      to the allowed amount of the claim. See also Paragraph G of the Additional Terms, Conditions and Provisions for additional
                      information concerning payments to be made on these claims.


T.         TAX RETURNS AND TAX SET-OFFS: All tax returns, which have become due prior to the filing of the Plan have been filed. The
           Internal Revenue Service and the United States Department of Treasury are prohibited from setting off against post-petition Tax
           Refunds for payment of pre-petition tax obligations.


U.         DEBTOR DUTY TO MAINTAIN INSURANCE – REMEDY FOR FAILURE TO MAINTAIN INSURANCE: Debtor shall maintain all
           insurance required by law and contract upon property of the estate and the debtor's property. After confirmation of this Plan, if the
           debtor fails to maintain insurance as required by law or contract, any party in interest may submit a notice of default, served on debtor,
           debtor’s counsel and the Chapter 13 Trustee, permitting 21 days from service of the notice in which to cure the default. If the default
           is not cured within the time permitted, the party in interest may submit an Order Granting Relief from the Automatic Stay as to the
           collateral to the Court along with an affidavit attesting to the debtor’s failure to cure, and the stay may thereafter be lifted without further
           motion, notice or hearing.



Chapter 13 Model Plan – version 3.0
        15-57526-pjs              Doc 13        Filed 12/14/15             Entered 12/14/15 17:43:41                     Page 13 of 15
                                                                             13
V.         SECURED CREDITORS, LESSORS AND PARTIES TO EXECUTORY CONTRACTS UPON ENTRY OF ORDER LIFTING
           AUTOMATIC STAY: Any secured creditor and any party to an assumed executory contract or unexpired lease as to whom the
           automatic stay is lifted shall not receive any further disbursements until a proof of claim for the balance remaining after liquidation of
           the collateral is filed.


W.         PROVIDING FUTURE TAX RETURNS TO TRUSTEE: Debtor shall timely file each Federal Income Tax Return required to be filed
           under applicable law during the pendency of this case, and shall provide to the Trustee a copy of each Return at the same time the
           Return is filed with the taxing authority.


X.         DEADLINES IN EVENT OF CONVERSION: In the event of conversion of this case to a case under Chapter 7 of the United States
           Bankruptcy Code, the rights of the Chapter 7 Trustee and all creditors (including but not limited to the right to object to exemptions and
           the right to object to discharge pursuant to 11 USC §727 and/or dischargeability pursuant to 11 USC §523) will be determined pursuant
           to 11 U.S.C.§1307 and 11 U.S.C.§348, and F.R.Bank.P. 1019.


Y.         OBJECTIONS TO PROOFS OF CLAIM: Any party-in-interest shall have the right to object to Proofs of Claim. Confirmation of this
           Plan shall not constitute a waiver of any objection and shall not constitute or have any res judicata or collateral estoppel effect on or
           against any objection to Proof of Claim. If any objection to Proof of Claim is filed and sustained, in whole or in part, after the Trustee
           has begun making disbursements under this plan as confirmed, Trustee shall have no obligation or duty to recoup any payments or
           disbursements made to the creditor whose Proof of Claim was the subject of the objection; unless otherwise ordered by the Court.


Z.         CREDITOR’S AUTHORIZATION TO CONTACT DEBTOR: Notwithstanding the provisions of the Automatic Stay and Co-Debtor Stay,
           creditors holding claims in Classes 4 and 5 for which the Debtor proposes to retain the collateral and parties to any assumed unexpired
           lease or executory contract in Class 6 may contact Debtor for purposes of sending periodic statements and annual or periodic
           summaries of accounts including but not limited to account reconciliations pursuant to the Real Estate Settlement Procedures Act.


AA.        IDENTITY OF DISBURSING AGENT: All claims in all classes of creditors shall be paid by the Trustee as Disbursing Agent except
           those claims which are specified to be paid directly by either the Debtor or a third party, in which event the Debtor or third party making
           those payments shall be the Disbursing Agent for those claims.


BB.        SPECIAL PROVISIONS APPLICABLE TO GOVERNMENTAL UNITS RESPONSIBLE FOR ENFORCING DOMESTIC SUPPORT
           OBLIGTATIONS: Notwithstanding the provisions of 11 U.S.C. §362 and §1327, the Automatic Stay is modified to permit any
           governmental unit or agency responsible for enforcing a domestic support obligation to send notices, to take other actions to the extent
           not inconsistent with the terms of the Plan, and to collect domestic support obligations from property that is not property of the estate.


CC.        PRE- AND POST-PETITION LITIGATION AND CAUSES OF ACTION: Debtor and the Chapter 13 Trustee shall have concurrent
           standing to prosecute all Pre- and Post-Petition causes of action, including but not limited to actions arising under Title 11, United
           States Code. Any compromise or settlement of any litigation or cause of action shall be subject to the provisions of Federal Rule of
           Bankruptcy Procedure 9019. Any proceeds or damages recovered by or on behalf of the Debtor shall be retained pending Order of the
           Bankruptcy Court.


DD.        SUBSTANTIVE CONSOLIDATION OF JOINTLY FILED CASES: If this case has been filed jointly by a husband and wife pursuant to
           11 USC §302, entry of an Order Confirming Plan shall also constitute an Order for Substantive Consolidation of the debtors.


EE.        NON-APPLICABILITY OF FEDERAL RULE OF BANKRUPTCY PROCEDURE 3002.1: The requirements and provisions of Federal
           Rule of Bankruptcy Procedure 3002.1 shall not apply to any property that the Plan as confirmed surrenders to the Creditor as provided
           in 11 USC §1325(a)(5)(C); or to any property as to which the Automatic Stay is lifted for purposes of allowing the secured creditor to
           exercise rights and remedies pursuant to applicable State Law, regardless of whether the Order Lifting Automatic Stay is entered


Chapter 13 Model Plan – version 3.0
        15-57526-pjs              Doc 13       Filed 12/14/15           Entered 12/14/15 17:43:41                   Page 14 of 15
                                                                          14
           before or after entry of an Order Confirming the Plan.


FF.        TIME TO CURE PARAMOUNT: For any class of claims where the Months to Cure From Confirmation Date may be specified, if the
           Plan does not specify the number of months to cure, the Months to Cure From Confirmation Date shall be the Plan Length specified in
           Paragraph II.A of the Plan. For any class of claims or creditors for which the Plan specifies an Estimated Average Monthly Payment
           that is inconsistent with or contradicts the Months to Cure From Confirmation Date, the Months to Cure From Confirmation Date shall
           control. The Chapter 13 Trustee is authorized to make any changes to the amount of disbursements to the creditor to implement this
           provision.




Chapter 13 Model Plan – version 3.0
        15-57526-pjs              Doc 13      Filed 12/14/15        Entered 12/14/15 17:43:41                 Page 15 of 15
                                                                      15
